DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.
 1.	Claims 1-17 were previously received for consideration.  Per the received amendment, no claims have been added or cancelled.  
2.	Claims 1-17 are currently pending consideration.


Response to Arguments
Applicant's arguments filed on March 31, 2022 have been fully considered but they are not persuasive for the following reasons:
The Applicant argues that the Cited Prior Art (CPA), Arvidson (U.S. Patent 2020/0059827), does not disclose that after the random decision, performing a security analysis on the first message.  The Applicant further states that messages randomly selected for deletion, are not after their random selection, subjected to any security analysis.  The Applicant points to paragraphs 0034 and 0035 in the Applicant’s specification.  However, in the Applicant’s specification (see paragraphs 0034-0036) the specification states that if a message is being discarded, then no storage in the memory for security analysis takes place (see paragraph 0035).  The system of Arvidson randomly selects messages to be deleted in the cache memory before they are transmitted to another node (paragraph 0070) and therefore, they would not be “stored” at the current node or at any neighboring node based on the random decision to delete the message (paragraphs 0061 and 0071).  Arvidson further discloses that after the decision, the message is sent and a node device performs a series of checks in order to verify or authentication the message (paragraphs 0008-0009, 0064:  security analysis on the message). Therefore, it is respectfully asserted that the CPA does tech that after the random decision, a security analysis of the first message is performed.  
Therefore, the rejections are maintained as given below. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvidson et al.  (U.S. Patent Pub. No. US 2020/0059827).

Regarding claim 1, Arvidson discloses: 
A method for managing a memory in a network, to which, in particular, a unit for detecting or preventing undesirable network intrusions is assigned, the method comprising: 
receiving a first message by a user of the network (paragraphs 0011-0013, 0022-0029:  receiving  messages at a node device); 
randomly deciding whether the first message is to be stored in the memory (paragraphs 0029, 0061:  message to be deleted from the cache buffer is randomly selected by the controller); and 
storing the first message in the memory as a function of the random decision (paragraphs 0021-0022, 0041-0042:  identifying messages received at the node device and the controller storing message in a cache buffer); and
after the random decision, performing a security analysis on the first message (paragraphs 0008-0009, 0064:  security analysis on the message).Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Arvidson discloses: 
The method of claim 1, further comprising: 
randomly selecting a second message from messages stored in the memory if the first message is to be stored (paragraphs 0060-0061, 0070:  cache buffer deletes messages from the cache buffer randomly due to buffer overflow or limited storage);
deleting the randomly selected second message from the memory (paragraphs 0060-0061, 0070:  cache buffer deletes messages from the cache buffer randomly due to buffer overflow or limited storage); and 
storing the first message in the memory (paragraphs 0060-0061, 0070:  cache buffer deletes messages from the cache buffer randomly due to buffer overflow or limited storage). Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Arvidson discloses: 
The method of claim 1, wherein the method is used when an overload of the memory is established or imminent, or when a drop below a particular free capacity occurs in the memory (paragraphs 0060-0061, 0070:  cache buffer deletes messages from the cache buffer randomly due to buffer overflow or limited storage).Claim 4 is rejected as applied above in rejecting claim 3.  Furthermore, Arvidson discloses: 
The method of claim 3, wherein the particular free capacity is less than a maximum message size (paragraphs 0060-0061, 0070:  cache buffer deletes messages from the cache buffer randomly due to buffer overflow or limited storage).Claim 5 is rejected as applied above in rejecting claim 3.  Furthermore, Arvidson discloses: 
The method of claim 3, wherein the particular free capacity is less than a size of the first message (paragraphs 0060-0061, 0070:  cache buffer deletes messages from the cache buffer randomly due to buffer overflow or limited storage).Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Arvidson discloses: 
The method of claim 1, wherein the memory includes at least two memory blocks (paragraphs 0060-0061, 0070:  cache buffer deletes messages from the cache buffer randomly due to buffer overflow or limited storage and there are one or more messages stored in the cache buffer). Claim 7 is rejected as applied above in rejecting claim 4.  Furthermore, Arvidson discloses: 
The method of claim 4, wherein at least two of the at least two memory blocks have a capacity sufficient for storing a maximum message size (paragraphs 0060-0061, 0070:  cache buffer deletes messages from the cache buffer randomly due to buffer overflow or limited storage and there are one or more messages stored in the cache buffer). Claim 8 is rejected as applied above in rejecting claim 4.  Furthermore, Arvidson discloses: 
The method of claim 4, wherein always the same of the at least two memory blocks is deleted and overwritten for a storage of newly arriving messages (paragraphs 0060-0061, 0070:  cache buffer deletes messages from the cache buffer randomly due to buffer overflow or limited storage and there are one or more messages stored in the cache buffer).Claim 9 is rejected as applied above in rejecting claim 1.  Furthermore, Arvidson discloses: 
The method of claim 1, wherein meta data with respect to a message are stored in the memory, in particular, wherein the meta data includes at least one of a counter value of a message counter and/or a piece of information about a receive channel via which the message was received (paragraphs 0025, 0059, 0066:  a unique identifier for the message is stored which includes a sequence number, source address or other identifiers). Claim 10 is rejected as applied above in rejecting claim 9.  Furthermore, Arvidson discloses: 
The method of claim 9, wherein the counter value is stored prior to shutting down the network or the user of the network, and is incremented further, starting from the stored counter value, after booting (paragraphs 0025, 0059, 0066:  a unique identifier for the message is stored which includes a sequence number, source address or other identifiers, wherein a sequence number keeps track of the messages). Claim 11 is rejected as applied above in rejecting claim 9.  Furthermore, Arvidson discloses: 
The method of claim 9, wherein the counter value is randomly initially determined during a booting of the network or of the user of the network (paragraphs 0025, 0059, 0066:  a unique identifier for the message is stored which includes a sequence number, source address or other identifiers, wherein a sequence number keeps track of the messages).Claim 12 is rejected as applied above in rejecting claim 1.  Furthermore, Arvidson discloses: 
The method of claim 1, wherein the network includes an Ethernet network, a CAN bus or a CAN FD bus, a WLAN or a Bluetooth network (paragraph 0041:  Bluetooth). 

Claim 14 is rejected as applied above in rejecting claim 1.  Furthermore, Arvidson discloses:
The method of claim 1, wherein the unit includes an intrusion detection system (IDS), an intrusion detection and prevention system (IDPS) or a firewall (paragraphs 0064-070:  the data packet is checked for security and checked to see if it belongs to the network). Regarding claim 15, Arvidson discloses: 
A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising: 
a program code arrangement having program code for managing a memory in a network, to which, in particular, a unit for detecting or preventing undesirable network intrusions is assigned, by performing the following: 
receiving a first message by a user of the network (paragraphs 0011-0013, 0022-0029:  receiving  messages at a node device); 
randomly deciding whether the first message is to be stored in the memory (paragraphs 0029, 0061:  message to be deleted from the cache buffer is randomly selected by the controller); and 
storing the first message in the memory as a function of the random decision (paragraphs 0021-0022, 0041-0042:  identifying messages received at the node device and the controller storing message in a cache buffer); and
after the random decision, performing a security analysis on the first message (paragraphs 0008-0009, 0064:  security analysis on the message). Claim 16 is rejected as applied above in rejecting claim 15.  Furthermore, Arvidson discloses: 
The computer readable medium of claim 15, further comprising: 
randomly selecting a second message from messages stored in the memory if the first message is to be stored (paragraphs 0060-0061, 0070:  cache buffer deletes messages from the cache buffer randomly due to buffer overflow or limited storage); 
deleting the randomly selected second message from the memory (paragraphs 0060-0061, 0070:  cache buffer deletes messages from the cache buffer randomly due to buffer overflow or limited storage); and 
storing the first message in the memory (paragraphs 0060-0061, 0070:  cache buffer deletes messages from the cache buffer randomly due to buffer overflow or limited storage).  

Regarding claim 17, Arvidson discloses: 
A network user, comprising: 
a non-transitory computer readable medium having a computer program, which is executable by a processor, including a program code arrangement having program code for managing a memory in a network, to which, in particular, a unit for detecting or preventing undesirable network intrusions is assigned, by performing the following: 
receiving a first message by a user of the network (paragraphs 0011-0013, 0022-0029:  receiving  messages at a node device); 
randomly deciding whether the first message is to be stored in the memory (paragraphs 0029, 0061:  message to be deleted from the cache buffer is randomly selected by the controller); and 
storing the first message in the memory as a function of the random decision (paragraphs 0021-0022, 0041-0042:  identifying messages received at the node device and the controller storing message in a cache buffer); and
after the random decision, performing a security analysis on the first message (paragraphs 0008-0009, 0064:  security analysis on the message).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvidson et al.  (U.S. Patent Pub. No. US 2020/0059827) in view of van den Berg et al. (U.S. Patent Pub. No. US 2017/0359365). 

Claim 13 is rejected as applied above in rejecting claim 1.  Furthermore, Arvidson discloses: 
The method of claim 1, wherein the network includes a processor network, in particular a communication network and/or a control network (paragraphs 0021-0024:  mesh network).  Arvidson does not explicitly disclose that this network is part of a vehicle.  In an analogous art, van den Berg discloses using a mesh network, as disclosed in Arvidson, to allow vehicles to communicate (paragraphs 0080, 0102).  It would have been obvious to one of ordinary skill in the art to use the mesh networks in vehicles to allow vehicles to receive alerts and convey information (van den Berg:  paragraph 0103). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
05/05/2022Primary Examiner, Art Unit 3649